United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2630
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Mariano Valles-Herrera,                 *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: December 30, 2002

                                  Filed: January 10, 2003
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

      Mariano Valles-Herrera pleaded guilty to conspiring to distribute and to
possess with intent to distribute a mixture or substance containing 500 grams or more
of methamphetamine, in violation of 21 U.S.C. § 846, and he was sentenced to 168
months imprisonment and five years supervised release. On appeal, Valles-Herrera
argues the district court* erroneously imposed a two-level enhancement under
U.S.S.G. § 2D1.1(b)(1) for possessing a firearm during the commission of the

      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
offense. We disagree. The district court was presented with evidence Valles-Herrera
lived in the residence in which the firearm was found, see United States v. Boykin,
986 F.2d 270, 274 (8th Cir.), cert. denied, 510 U.S. 888 (1993), and the firearm was
in plain sight in the living room, making it accessible to protect the drugs, drug
paraphernalia, and drug money also found in the residence, see U.S.S.G. § 2D1.1,
comment. (n.3); United States v. Macklin, 104 F.3d 1046, 1048 (8th Cir.), cert.
denied, 522 U.S. 891 (1997).

      We thus affirm Valles-Herrera's sentence.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-